DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-8 are directed to a method, claims 9-14 are directed to a system and claims 15-18 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to data access control which is an abstract idea. Claims recite “passing…a message…; in response to the message, detecting…; retrieving…at least one control…; identifying…data from a user profile…; sharing…the identified data…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of passing a message, detecting account identifier from the message, retrieving control associated with the user, identify the data from a user profile and sharing the identified data which is a process that deals with commercial or legal interactions because its enforcing access rights. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
Additionally, certain steps/functions of the claimed method/system, under their broadest reasonable interpretation, recite concepts that are performed in the human mind, including observation, evaluations and judgments. In particular, the “detecting account identifier from the message, retrieving control associated with the user, identify the data from a user profile and sharing the identified data” limitations characterize comparisons, determinations and evaluations that may be performed in the human mind.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as network computing device, computing device, non-transitory computer-readable medium and a processor perform the steps of passing a message, detecting account identifier from the message, retrieving control associated with the user, identify the data from a user profile and sharing the identified data. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of the claims such as network computing device, computing device, non-transitory computer-readable medium and a processor perform the steps of passing a message, detecting account identifier from the message, retrieving control associated with the user, identify the data from a user profile and sharing the identified data. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of data access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Dependent claims further describe the abstract idea of data access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “passing by a network computing device, a message to an institution…”, in response to the message, detecting by a computing device” It is unclear to one of the ordinary skills in the art the manner detecting step is performed by a computing device while the message is passed to an institution. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 4 recites “wherein the code associated with the category of the first party includes a merchant category code (MCC); and wherein the at least…. on the MCC of the first party”, claim 1 from which claim 4 depends from recites “the data associated with the first party including at least one of a code associated with a category of the first party and/or an identifier of the first party”. It is unclear with respect to claim 4, when in case of data associated with the first party includes an identifier of the first party. Then claim 4 will never occur. In other words, it is unclear the manner claim 4 further limit the claim 1, in case when data associated with the first party includes an identifier of the first party. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 2-8 are also rejected as each depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ciurea (US 20140040134) in view of COVERSTONE (US 20200118110).
With respect to claims 1,6, 9, 11 and 15, 17 Ciurea discloses: 
passing, by a network computing device (i.e. acquirer), a message to an institution, the message including an account identifier for an account specific to a user and data associated with a first party, the data associated with the first party including at least one of a code associated with a category of the first party and/or an identifier of the first party (See paragraph 0122, 0169, 0172, 0177, 0342, 0422); 
in response to the message, detecting, by a computing device, the message based on inclusion of the account identifier in the message (See paragraph 0122, 0192, 0342, 0477); 
retrieving, by the computing device, at least one control associated with the user and included at the computing device, based on the account identifier (See paragraph 0342);
identifying, by the computing device, data from a user profile for the user to be shared with the first party based on the data associated with the first party satisfying the at least one control, the data from the user profile including personal identifying data for the user (See paragraph 0342); and 
sharing, by the computing device, the identified data with the first party (See paragraph 0342).
Ciurea does not explicitly disclose sharing apart from the network computing device.  CONVERSTONE discloses technique of sharing information directly with the first party (i.e. merchant) apart from the network computing device (See paragraph 0064). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to substitute data sharing technique of Ciurea with the known technique i.e. sharing data directly with the merchant as disclosed by the CONVERSTONE in order to yield a predictable result.

With respect to claims 2, 12 and 18, Ciurea in view of CONVERSTONE discloses all the limitations as described above. Ciurea further discloses: wherein the message including an authorization message (See paragraph 0139 and 0342). Ciurea in view of CONVERSTONE does not explicitly disclose wherein the message is consistent with the ISO 8583 standard. However, Examiner takes Official Notice that ISO 8583 standard is old and well known in the art at the time application was filed. Therefore, it would have been obvious to one of the ordinary skill in the art to use any known standard such as ISO 8583 for the message in order to yield a predictable result.
Additionally, with respect to “wherein the message is consistent with the ISO 8583 standard” this is nonfunctional descriptive material as it only describes the data i.e. message, while the data description is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

 With respect to claim 3, Ciurea in view of CONVERSTONE discloses all the limitations as described above. Ciurea further discloses: wherein the account identifier includes a primary account number (PAN) for the account specific to the user; and wherein the account includes a payment account (See paragraph 0122, 0169, 0172, 0177, 0342, 0422).

With respect to claims 5, 10 and 16, Ciurea in view of CONVERSTONE discloses all the limitations as described above. CONVERSTONE wherein sharing the identified data with the first party includes sharing the identified data with the first party via an application programming interface (API) (See paragraph 0033 and 0064).

With respect to claims 7 and 13, Ciurea in view of CONVERSTONE discloses all the limitations as described above. Ciurea further discloses: wherein the identified data includes a set of data within the user profile and excludes a different set of data in the user profile (See paragraph 0336 and 0342).

With respect to claims 8 and 14, Ciurea in view of CONVERSTONE discloses all the limitations as described above. Ciurea further discloses: generating, by the computing device, the user profile for the user (See paragraph 0090, 0336).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685